777 N.W.2d 186 (2010)
PRIORITY HEALTH, Petitioner-Appellant,
v.
COMMISSIONER OF the OFFICE OF FINANCIAL AND INSURANCE SERVICES, Respondent-Appellee.
Docket No. 139189. COA No. 278373.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the May 21, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address: (1) whether, as part of a plan under the Small Employer Group Health Coverage Act, MCL 500.3701, et seq., an insurer or licensed health maintenance organization can require an employer to pay a specific percentage of the premium charged for each employee; and (2) whether MCL 500.3711(2) limits the provisions that can be included in such policies.
The motion for leave to file brief amicus curiae is GRANTED. The Michigan Chamber of Commerce and the Small Business Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.